Taliaferro, J.
The administrator of the estate of Melissa Robinson, deceased, having filed his final account of administration, one of the heirs of the deceased presented an opposition, in wMcn he charges, that the administrator has failed to account for several items of property which had belonged to the succession, and for moneys received from various sources on account of the estate. The opposition takes-a wide range, embracing much the greater part of the account. It was sustained as to a portion of the several pieces of property specified, as unaccounted for, and also in respect to several sums of money, alleged to be proceeds of property of the estate and not set down upon the account. The deficiencies complained of were estimated to-amount to $5930, which sum the administrator was adjudged to charge himself with, in addition to the amount with which he charged himself *n the account.
From this judgment the administrator has appealed.
The contest in this court is limited to the following items: Ons wagon, $25; two niules, $180; proceeds of cotton on hand, $5000; one carriage, $200.
It appears that the administrator, who is the surviving husband of the deceased, who died at Jackson, Louisiana, in the year 1863, removed to that place in the year' 1851 from the State of Mississippi, where he owned a plantation which he continued to cultivate and derive revenue from after his removal to Jackson. It is shown that he had a large business to attend to in Mississippi besides that of his plantation there; that Ms purpose in making Ms residence at Jackson was to avail himself of the benefit of the schools at that place, having-children of his own by a former marriage and those of his wife by a former husband to educate; that it was the custom of the family annually to return to Mississippi to spend the school vacations. It does not appear that the administrator carried on business to any great extent in Louisiana. He, however, acquired some property in the State. This, of course, was community property, and the property he administered was community property. But the evidence-does not establish the property which the administrator is ordered. *175to account for, except the carriage, was community property. The cotton, the proceeds of which he is required to charge himself with, was produced on his own plantation in Mississippi. It is proved that the wagon and the two mules also came from that plantation, where they properly belonged, the wagon being used frequently at .Jackson, as occasion required, and then sent back to the plantation. The mules, it is established, were paid for by the administrator after the death of his wife and out of his own funds. The family carriage was purchased in 1856, and, after being much used, he gave it in payment of a debt of his own in 1863. The $200, proceeds of the carriage, should be charged against him.
It is therefore ordered, adjudged and decreed that as relates to the value of the wagon and mules, estimated at $205 and the proceeds of cotton, $5000, the opposition be overruled and rejected; but sustained as to $200, alleged value of the carriage. It is further ordered that that sum be charged on the administrator’s account against him, in addition to the amounts with which he has charged himself, and that the account, as thus amended, bo approved and homologated.